THE CASH MANAGEMENT TRUST OF AMERICA AMENDED AND RESTATED MULTIPLE CLASS PLAN WHEREAS, The Cash Management Trust of America (the “Fund”), a Massachusetts business trust, is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company that offers shares of beneficial interest; WHEREAS, American Funds Distributors, Inc. (the “Distributor”) serves as the principal underwriter for the Fund; WHEREAS, the Fund has adopted Plans of Distribution (each a “12b-1 Plan”) under which the Fund may bear expenses of distribution of its shares, including payments to and/or reimbursement of certain expenses incurred by the Distributor in connection with its distribution of the Fund’s shares; WHEREAS, the Fund has entered into an Administrative Services Agreement with Capital Research and Management Company under which the Fund may bear certain transfer agent and administrative expenses for certain classes of shares; WHEREAS, the Fund is authorized to issue the following classes of shares ofbeneficial interest: Class A shares, Class B shares, Class C shares, Class F-1 shares and
